Name: 94/776/EC: Council Decision of 28 November 1994 appointing an Ombudsman for Mostar for the duration of the European Union administration of Mostar
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  political geography;  European construction;  executive power and public service;  rights and freedoms;  EU institutions and European civil service
 Date Published: 1994-12-06

 Avis juridique important|31994D077694/776/EC: Council Decision of 28 November 1994 appointing an Ombudsman for Mostar for the duration of the European Union administration of Mostar Official Journal L 312 , 06/12/1994 P. 0034 - 0034 Finnish special edition: Chapter 1 Volume 3 P. 0207 Swedish special edition: Chapter 1 Volume 3 P. 0207 COUNCIL DECISION of 28 November 1994 appointing an Ombudsman for Mostar for the duration of the European Union administration of Mostar (94/776/EC)THE COUNCIL OF THE EUROPEAN UNION, HAS DECIDED AS FOLLOWS: 1. The Council of the European Union will appoint a European Union Ombudsman for Mostar for the duration of the European Union administration. 2. He will be independent in the performance of his duties. He will reside in Mostar. 3. Any natural person residing in the European Union administrated area and any legal person operating in that area directly and individually concerned, who claims that his/her rights have been violated by a decision of the European Union Administrator based on a Regulation introduced pursuant to Article 10 (3) of the Memorandum of Understanding may bring that decision to the attention of the European Union Ombudsman for Mostar. The Ombudsman may deal with the matter only if all other legal remedies have been exhausted. 4. The European Union Ombudsman for Mostar may address recommendations concerning claims referred to in paragraph 3 to the European Union Administrator. If, in a serious matter, the Administrator does not agree with the Ombudsman's recommendations, the Ombudsman may refer the matter to the Council of the European Union together with a written comment by the European Union Administrator. 5. This Decision shall enter into force as from today's date. 6. This Decision shall be published in the Official Journal. Done at Brussels, 28 November 1994. For the Council The President K. KINKEL